 
 
    

  

DOCUMENT
ELECTRONICALLY FILED

 
 

DOC#= _______

     

UNITED STATES DATE FILED: 10/25/201
SECURITIES AND EXCHANGE COMMISSION _
NEW YORK REGlONAL OFFICE
200 vEsEY sTREET. sums 400

NEw YORK, NEw YoRK 10281-1022 MAunEEN Pmo~ lone
SENIOR TR|AL COUNSEL
(212)3364)1\1
xmcMP@sr-;c.oov

October 25, 2018

BY ECF and Email

Hon. Analisa Torres

United States District Judge
Southem District of New York
United States Courthouse

500 Pearl Street

New ¥ork, NY 10007

Re: SE'C v. Keml 18-mc-479-AT

Dear Judge Torres:

By this letter, the Securities and Exchange Commission (the “Commission”), through its
counsel, writes to inform the Court that we have been unable to serve the defendant John Kern in
connection with the above referenced action. Attached to this letter as Exhibit 1 is a declaration by
the process server documenting the repeated attempts to serve Mr. Kem. Upon information and
belief, Mr. Kem is not in the United States. 'l`he Commission has not yet located Mr. Kem.
Accordingly, we seek an extension of time to serve Mr. Kem until November 30, 2018. If by that
time we have been unable to serve Mr. Kem, we will report back to the Court and propose next
steps to serve Mr. Kem. The Commission also seeks an extension of the dates for: (i) the filing of
any opposition to the order to show cause, now scheduled for October 25, 2018; (ii) the filing of a
reply to any opposition, now scheduled for October 29, 2018; and (iii) a hearing on the Order to
Show Cause, now scheduled for November l, 2018. No previous requests for postponement have
been made. As Mr. Kern cannot be located, he has not been consulted on this request.

 

Sincerely,
GRANTED. The show cause hearing
scheduled for November 1, 2018 is .
ADJOURNED sine die. By November S/ Maureen Peyton ng
30, 2018, the Commission shall seive
Defendant or advise the Coui“t of its
efforts.
SO ORDERED.
Dared; Ocrober 25, 2018 OO/_
New York, New York
ANALISA TORRES

United Statds District Judge

